Citation Nr: 1209549	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-15 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


WITNESS AT HEARINGS ON APPEAL

Appellant and her daughter R.P. and grandson, R.P.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from October 1940 to October 1943 and died in May 2008.

The appellant, who is the Veteran's widow, appealed an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In September 2009, the appellant testified during a personal hearing at the RO and, in January 2011, she testified during a hearing at the RO before the undersigned Veterans Law Judge of the Board of Veterans Appeals (Board).  Transcripts of the hearings are of record.

In July 2011, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and as set forth in a designated Veterans Health Administration (VHA) Directive, in response to the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2011).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA medical opinion and Addendum were subsequently rendered.  In November 2011, the appellant was given an opportunity to present additional argument and did not submit additional written argument or evidence. 


FINDINGS OF FACT

1.  The Veteran died in May 2008 at the age of 86 due to respiratory failure due to septic shock due to pneumonia. 

2.  The Veteran was diagnosed with septic shock due to pneumonia in 2008. 

3.  Pneumonia was not manifested during the Veteran's period of active military service or within one year after his separation from active service. 

4.  At the time of his death, the Veteran was service-connected for a lumbar spine disability, evaluated as 40 percent disabling; a total right knee replacement associated with residuals of a fracture of the right tibia and fibula, evaluated as 30 percent disabling; acquired flat feet with bilateral hallux valgus with degenerative joint disease and bilateral calcaneal spurs, evaluated as10 percent disabling; and residuals of a fracture of the right tibia and fibula, assigned a noncompensable disability evaluation; a total rating based upon individual unemployability due to service-connected disabilities was in effect since April 2005. 

5.  The evidence preponderates against a finding that the Veteran's death was related to his active military service, including a service-connected disability. 


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2011). 

2.  The criteria for DIC under 38 U.S.C.A. § 1318(b) are not met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

In June 2008 and October 2009 letters, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the appellant of information and evidence necessary to substantiate her claims.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide. 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the appellant's hearing, this Veterans Law Judge essentially outlined the issues on appeal and suggested that any evidence tending to show that the Veteran's death was related to active duty or a service-connected disability would be helpful in establishing the claims.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011); she has not identified any prejudice in the conduct of the Board hearing. 

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Id.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Id.  

The October 2009 letter provided notice consistent with the Court's holding in Hupp.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, any questions as to the appropriate effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the appellant with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) . The Veteran's service treatment and personnel records and VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

As noted above, in July 2011, the Board also requested a VHA medical opinion regarding the claims on appeal.  The appellant was provided with a copy of that opinion, and a September 2011 Addendum, and the opportunity to respond; she did not submit additional written argument or evidence. 

The Board finds the duties to notify and assist have been met. 

II. Factual Background and Legal Analysis

The Board notes that it has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

A. Service Connection for the Cause of the Veteran's Death

The appellant seeks service connection for the cause of the Veteran's death.  In her written and oral statements in support of her claim, she contends that the Veteran suffered from excruciating arthritic pain associated with injuries incurred during a motor vehicle accident in service.  She claims that, if the Veteran's arthritic pain associated with those in-service injuries was not the principal cause of death, then it at least contributed substantially or materially; that it combined to cause his death; or that it aided or lent assistance to the production of his death.

According to the evidence of record, the Veteran died in May 2008, at the age of 86. A May 2008 death certificate indicates that the immediate cause of the Veteran's death was a respiratory failure.  The underlying cause was septic shock due to pneumonia.  An autopsy was not performed.  During the Veteran's lifetime, he was service-connected for a lumbar spine disability, evaluated as 40 percent disabling; a total right knee replacement associated with residuals of a fracture of the right tibia and fibula, evaluated as 30 percent disabling; acquired flat feet with bilateral hallux valgus with degenerative joint disease and bilateral calcaneal spurs, evaluated as10 percent disabling; and residuals of a fracture of the right tibia and fibula, assigned a noncompensable disability evaluation; a total rating based upon individual unemployability due to service-connected disabilities was in effect since April 2005.

Service treatment records are not referable to complaints or diagnosis of, or treatment for pneumonia or respiratory failure.  The records reflect the Veteran's treatment for a simple, comminuted, transverse, complete fracture of the right tibia and fibula after a truck crushed his leg in November 1941.  He was in a cast for five months.  According to a June 1943 Medical Board report, the Veteran had no trouble with his feet until after his November 1941 accident.  After returning to duty, he was unable to march or drill for more than one half hour and complained of pain in his instep and difficulty getting proper shoes.  He had flat feet.  The diagnoses were bilateral pes planus and fracture of the navicular bone of the right foot, old, healed, with poor union. 

Post service, a November 1944 VA examination report includes the Veteran's complaints of ankle and foot pain with some low back pain.  Results of x-rays of his feet, ankles, and right leg, showed an irregularity through the lower third of the tibia, suggestive for an old fracture.  The ankle mortice was essentially normal and there was no other evidence of osseous or joint pathology.  There was no complaint or diagnosis of a respiratory disorder.

An October 1955 VA examination report reflects the Veteran's complaints of right foot pain.  Respiratory examination findings were essentially normal and results of a chest x-ray taken at the time revealed no abnormality.  The diagnosis was bilateral weak foot, mildly symptomatic with a history suggesting recurrent sublication of the right 4th toe, with no other disability at the time of that examination.

Private medical records from A.A.B., M.D., dated from 2000 to 2008, reflect the Veteran's treatment for variously diagnosed disorders, including osteoarthritis of the lumbar and cervical spine and arthritis and tendonitis of the hands and fingers.  In an October 2005 signed statement, Dr. A.A.B. said that he treated the Veteran for approximately 30 years for a number of medical problems related in some way to his accident in service.  

VA medical records, dated from January to April 2008, indicate that, in March 2008, the Veteran was evaluated for constant back pain associated with the motor vehicle injury in service.  It was noted that his problems were related to his chronic low back pain with degenerative disc disease and radiculopathy.  When seen in April 2008, the Veteran complained of fatigue, weakness, decreased exercise tolerance, and activity level and was referred for evaluation of chronic anemia.

Private hospice care records include April 26, 2008 records noting that the Veteran's condition started two weeks earlier, with uncontrollable generalized and constant pain rated as a 10 on a scale of 1 to 10.  He was unable to ambulate without assistance and spilled food due to his tremors.  The Veteran refused to eat and slept most of the time.  He complained of pain whenever he moved and had a ten pound weight loss in the past month.  Another record dated at that time indicates that the Veteran was diagnosed with debility.  He was alert and oriented, incontinent, and complained of generalized constant shooting pain.  

On April 30, 2008, the Veteran was privately hospitalized after he was found poorly responsive by a physician.  It was noted that he had severe arthritis and was previously on hospice care.  Hospice care was revoked.  It was reported that he was on considerable doses of analgesics.  At admission, the Veteran's medical problems included shock due to sepsis and dehydration; and the source of the sepsis was unclear to the examining pulmonologist who suspected a urinary tract infection.  The Veteran also had ventilator-dependent respiratory failure, possibly aspiration pneumonia from sedation; and azotemia.  Aggressive measures were started, but his family made a do not resuscitate code status and the aggressive measures were discontinued.  Comfort care measures were initiated and the Veteran died on May [redacted], 2008.  

In a September 2008 signed statement, Dr. A.A.B., the Veteran's private physician, said that he treated the Veteran from July 1987 to May 2008, and saw him on a monthly basis.  Dr. A.A.B. commented that, after the in-service injuries, the Veteran's body was riddled with progressively worsening arthritis that caused constant hip, back, knee, and hand pain.  According to Dr. A.A.B., the Veteran had extensive rheumatoid arthritis and osteoarthritis with frequently swollen knees that required fluid removal and multiple surgeries and hands that required steroid injections.  It was noted that the Veteran was referred for pain management but Dr. A.A.B. prescribed most of the pain medications.  Dr. A.A.B. indicated that the Veteran lost considerable amounts of weight due to extreme pain in the last eight years, but there was no evidence of cancer.  According to Dr. A.A.B., in the last four months of the Veteran's life, his body was "riddled with arthritis that finally caused his death".
During her January 2011 Board hearing, and at her September 2009 personal hearing at the RO, the appellant testified that she and the Veteran married in 1945 just after his discharge and that he experienced pain related to his injuries that made sitting difficult and caused him to be in bed frequently (see Board hearing transcript at page 2).  The appellant said that when the Veteran was discharged "they said that arthritis had set in" (Id. at 3).  
Further, during the Board hearing, the appellant's grandson, R.P., testified that the Veteran experienced excruciating terrible pain that necessitated his laying on the ground for relief (Id.).  He said that the Veteran's pain was in direct relation to his accident in service (Id. at 4).  The appellant's grandson explained that, about two weeks prior to the Veteran's death, he talked with Dr. A.A.B., who said heavy narcotic medication was needed to ease his pain but it caused the Veteran to stop eating that led to his catching a cold.  The cold developed into pneumonia and, hours before he died, he was hospitalized (Id. ).  R.P. said that the emergency room doctor was not a treating physician and inaccurately recorded the Veteran's cause of death as pneumonia (Id.).  The grandson told the doctor that the Veteran died from his injuries (Id.).  The grandson further stated that unsuccessful efforts were made at the Orange County, California, coroner's office to change the Veteran's death certificate (Id. at 5).  The appellant stated that Dr. A.A.B. was the family doctor for 40 years (Id. at 7).  
Pursuant to 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a Veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by service. 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where e such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the cause of the Veteran's death, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312. 

The death of a Veteran will be considered as having been due to a service- connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995). 

There are primary causes of death, which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service- connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4). 

In this case, the appellant asserts that the Veteran suffered from excruciating arthritic pain associated with injuries incurred during active service and the pain associated with those injuries caused or contributed to his death.

As discussed above, upon review of the evidence in this case, in July 2011, the Board sought an opinion from a VA medical expert as whether it was as likely as not that arthritic pain related to the Veteran's service-connected lumbar spine, right knee, and foot disabilities caused or contributed substantially or materially to his death.  If not, the Board also requested an opinion as to whether debilitating effects and general impairment of health from service-connected orthopedic disability were to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  The claims folder was submitted, along with specific questions, to a physician at a VA Medical Center (VAMC) in Tuskegee, Alabama. 

In the subsequently received July 2011 opinion, a VA orthopedic surgeon, who reviewed the Veteran's service and post service VA and private medical, opined that "it is less likely than not that the [Veteran's] arthritic pain related to the service-connected lumbar spine, right knee, and foot disability [or] caused or contributed substantially or materially to the Veteran's death".  The VAMC medical specialist further opined that "the resulting debilitating effects and general impairment of health from the service-connected orthopedic disability did not render the patient materially less capable of resisting the effects of other diseases or injury that primarily were the cause of death".  According to the VA orthopedic surgeon, the opinion rendered by Dr. A.B.B. in September 2008 was speculative and not based on current medically accepted criteria.  The medical expert said that the Veteran lived a long life with his arthritic problems and died, according to the record, of pneumonia and septic shock following respiratory failure, a common terminal event.  In fact, the VHA orthopedic surgeon said that, in 52 years of practicing orthopedic surgery, he had never come across allegations such as made by the appellant in the current case.

Furthermore, in a September 2011 Addendum, the VHA orthopedic surgeon said he was "unable to locate any medical literature to support the allegations made by [the appellant] or the opinion arrived at by his treating physician, [Dr. A.A.B.]".  Without such support, the medical expert reiterated his opinion that the appellant's claim lacked merit.  According to this medical specialist, that orthopedic conditions may accompany medical disorders that are life threatening proves that they may all co-exist but do not, in the VA doctor's opinion, support the contention that one is the cause of the other.

Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VHA specialist's opinion on which it bases its determination that service connection for the cause of the Veteran's death is not warranted. 

Since the VHA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VHA medical expert provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VHA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see also Wray v. Brown, 7 Vet. App. at 493. 

The Board therefore places greater weight on the VHA opinion that finds that the Veteran's arthritic pain associated with in-service injuries was not the principal cause of death, did not contribute substantially or materially, did not combine to cause his death, and did not aide or lend assistance to the production of his death, than on the September 2008 opinion rendered by Dr. A.A.B., the Veteran's treating physician, to the effect that, after service, the Veteran's body was riddled with progressively worsening arthritis that finally caused his death.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches").  But a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 304. 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. at 433.  But, we are mindful that we cannot make our own independent medical determinations, and that we must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion provided by the VHA physician who provided the written opinion.  This medical specialist, who is an orthopedic surgeon, had the opportunity to review all the Veteran's medical records regarding the Veteran's death.  He explained that the resulting debilitating effects and general impairment of health from the service-connected orthopedic disability did not render the patient materially less capable of resisting the effects of other diseases or injury that primarily were the cause of death.  According to the VA orthopedic surgeon, the opinion rendered by Dr. A.A.B. in September 2008 was speculative and not based on current medically accepted criteria.  The medical expert said that the Veteran lived a long life with his arthritic problems and died, according to the record, of pneumonia and septic shock following respiratory failure, a common terminal event.  

In fact, the VHA orthopedic surgeon said that, in 52 years of practicing orthopedic surgery, he had never come across allegations such as made by the appellant in the current case.  Further, the VHA orthopedic surgeon said he was "unable to locate any medical literature to support the allegations made by [the appellant] or the opinion arrived at by his treating physician, [Dr. A.A.B.]".  The VAMC medical expert reiterated his opinion that the appellant's claim lacked merit.  According to this medical specialist, that orthopedic conditions may accompany medical disorders that are life threatening proves that they may all co-exist but do not, in the VA doctor's opinion, support the contention that one is the cause of the other.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 

As to the September 2008 opinion of Dr. A.A.B., the Veteran's treating physician, who stated that the Veteran's body was "riddled with arthritis which finally caused his death", the Board finds that, given the scope and depth of the VHA examiner's expertise and rationale, his opinion carries more weight than that of Dr. A.A.B.  Although service connection was in effect for a lumbar spine disability, residuals of a right knee total knee replacement, and flat feet with degenerative joint disease, service connection was not in effect for rheumatoid or osteoarthritis of the hands, hips, or left knee, or a respiratory disorder, nor did the Veteran ever file a claim for such benefit.  In other words, Dr. A.A.B.'s opinion does not support any theory that would warrant a grant of service connection for the cause of the Veteran's death.   

The appellant does not claim and the record does not show that respiratory disability had its onset in service or is otherwise related to active duty.  The only matter truly in dispute is whether arthritic pain due to injuries incurred during active service caused or contributed to the Veteran's death.  The Board is persuaded that the VHA examiner's opinion settles this dispute and is the most persuasive evidence of record, in that this physician, with expertise in orthopedic surgery, reviewed all the Veteran's medical records, answered the question and provided a rationale for his opinion.  See Prejean v. West, Wray v. Brown, supra.  

Thus, the probative and objective medical opinion of record demonstrates that the Veteran did not die of a disorder, including arthritis, related to his period of active military service or a service-connected disability.  While, in his September 2008 statement, Dr. A.A.B. said that the Veteran developed constant hip, hand, and knee pain and had extensive rheumatoid arthritis and osteoarthritis, for which he took numberous pain medications, he did not report the Veteran having respiratory disability.  The Board also notes that there were no pertinent respiratory symptoms reported in service and no respiratory disorder or symtoms were reported for nearly 65 years after discharge.  See e.g., Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.). 

Here, the appellant has submitted no medical opinion in support of her claim, other than that of Dr. A.A.B.  But, based on the analysis above, the competent medical evidence of record suggests that the Veteran's death from respiratory failure due to septic shock due to pneumonia was not at least as likely as not related to his military service including a service-connected disability.  Here, the only probative medical opinion of record is against the Veteran's claim. 

The Board recognizes the appellant's sincere belief that the Veteran's death was related in some way to his military service.  Nevertheless, in this case neither the appellant nor her relatives have been shown to have the professional expertise necessary to provide meaningful evidence regarding a causal relationship between the Veteran's death and his active military service, including a service-connected disability.  A clear preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death. 

B. DIC Under the Provisions of 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled to dependency and indemnity compensation in the same manner as if the veteran's death were service- connected, under certain specific conditions.  VA shall pay dependency and indemnity compensation under 38 U.S.C.A. § 1318 to the surviving spouse of a veteran who dies not as the result of his own willful misconduct, and who at the time of death was in receipt of or "entitled to receive" compensation for a service-connected disability rated totally disabling provided, in pertinent part, that the disability was continuously rated totally disabling for a period of at least 10 consecutive years immediately preceding death.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

In this case, at the time of the Veteran's death he was service-connected for a lumbar spine disability, evaluated as 40 percent disabling; a total right knee replacement associated with residuals of a fracture of the right tibia and fibula, evaluated as 30 percent disabling; acquired flat feet with bilateral hallux valgus with degenerative joint disease and bilateral calcaneal spurs, evaluated as10 percent disabling; and residuals of a fracture of the right tibia and fibula, assigned a noncompensable disability evaluation.  His combined schedular rating was 70 percent from April 2005.  The Veteran was in receipt of a total disability evaluation based on individual unemployability due to service-connected disabilities from April 19, 2005

A total disability rating was not assigned at any earlier date.  The Veteran was considered totally disabled from April 2005, i.e., for a period of 3 years and 1 month prior to his death.  Thus, the requirement that a total disability rating be in existence for at least 10 consecutive years prior to death was not met.  The appellant has not alleged any other applicable theory of entitlement to benefits under 38 U.S.C.A. § 1318 to include a theory of clear and unmistakable error in a prior final rating decision, reopening of a claim based on newly received service records, or absence of receipt of total disability benefits due to non-waiver of concurrent retirement payments.  See 38 C.F.R. § 3.22. 

Accordingly, entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318(b) is denied as a matter of law. 


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318(b) is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


